DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 26 May 2022 and 25 August 2022 have been entered.
 
Previous Rejections
Applicants' arguments, filed 26 May 2022 & 25 August 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850.  The cited PCT publication is not in English, and as such the US equivalent, Hamada et al. (US Patent Application Publication 2014/0308335), is cited in order to support the rationale of this rejection.
	Hamada et al. discloses transdermal preparations having a support and a drug-containing adhesive layer on the support, the adhesive layer containing donepezil as the drug (abstract).  The adhesive layer further comprises the thermoplastic elastomer styrene-isoprene-styrene block copolymer (claim 5), and the adhesive layer contains a tackifier in no more than 10 wt% (0 wt% inclusive) (claim 4).  The adhesive layer can further comprise an ester solvent (claim 8), and an example exemplified include ethyl linoleate (example 4), and this ester is based on fatty acid with a carbon number of 18.  Thus, ingredients as recited as present (or limited in their inclusion) are disclosed by Hamada et al., and present together in example 4.
	Instant claim 1 further recites that the thermoplastic elastomer has a particular solution viscosity in toluene.  On this feature, Hamada et al. is silent.  However, styrene-isoprene-styrene block copolymers, including the one employed in the examples taught by Hamada et al., is disclosed as a useful thermoplastic elastomer by the instant specification (paragraph [23]), and this solution viscosity is a feature of the preferred thermoplastic elastomers (paragraph [18]).  Thus, as the same material is disclosed by Hamada et al. as is disclosed by the instant specification as a useful elastomer, it is reasonable to conclude that this property is shared by the same polymer disclosed by Hamada et al.
As for the amount limitation recited by instant claim 1, example 4 disclosed by Hamada et al. has the styrene-isoprene-styrene block copolymer present in 10 wt%, and the ethyl linoleate present in 5 wt%.  Thus, the ratio of the two is such that, if the copolymer is taken to be 100 parts by weight, then there is 50 parts by weight of the higher fatty acid ester.  Hamada et al. further states that ester solvent is present in not less than 3 wt% (paragraph [41]), providing for a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.  Thus, the preparation recited by independent instant claim 1 is rendered prima facie obvious in view of Hamada et al.
	Instant claim 2 further limits the fatty acid ester, and the ethyl lineolate reads upon this limitation.
	Instant claims 3-4 and 11-12 further limit the thermoplastic elastomer, and the styrene-isoprene-styrene block copolymer disclosed by Hamada et al. reads upon these limitations.
	Instant claims 5 and 13 further recites that no tackifier is present, and this option is both disclosed and exemplified by Hamada et al. (claim 7 and example 4).
	Instant claim 7 furthers limit the drug, and the donepezil taught by Hamada et al. meets this limitation.
	Instant claims 8-10 recite the further inclusion of a fatty acid or salt thereof, including oleic acid salt.  And the adhesive layer of the preparation taught by Hamada et al. includes a higher fatty acid salt, and examples used include sodium oleate, sodium myristate, and sodium oleate (claim 1 and examples 1-4).

Claims 6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Ito (US Patent Application Publication 2012/0323190).  
Instant claims 6 and 14 (and thus dependent claims 15-18) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Ito discloses transdermal preparation for delivering anti-dementia drugs (abstract), such as donepezil (example 1).  The active ingredient is in an adhesive layer with styrene-isoprene-styrene (id.).  Ito suggests that additional ingredients which help adhesion are included, such as polyisobutylene (paragraph [71]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included polyisobutylene in the adhesive patch disclosed by Hamada et al.  Doing so would provide enhanced adhesion of the patch to the skin.  Additionally, and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  

Claims 6, 14-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Choi et al. (PCT Patent Application Publication WO 2015/111862).  
Instant claims 6 and 14 (and thus dependent claims 15-18 and 21-22) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Choi et al. discloses transdermal delivery systems for donepezil which comprise a mixture of high molecular weight polyisobutylene (400 kDa to 3,000 kDa) and low molecular weight polyisobutylene (25 kDa to 300 kDa) (abstract).  By using this mixture, it is possible to maintain high skin permeation rates for a long time without the decrease associated with crystallization of the donepezil (paragraph [28]).  A specific mixture of polyisobutylenes has the two molecular weights of 75 and 1,000 kDa (example 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the mixture of polyisobutylene in the adhesive patch disclosed by Choi et al.  Doing so would provide the benefits taught by Choi et al.  Additionally and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  

Claims 6, 14-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Umemoto et al. (US Patent Application Publication 2015/0250877).  
Instant claims 6 and 14 (and thus dependent claims 15-18 and 23-24) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Umemoto et al. discloses transdermal patches for delivering a drug which adhesive agents (abstract).  The drug can comprise, among options, donepezil (paragraph [36]).  And as for the adhesive agent, the preferred agent is a mixture of both styrene-isoprene-styrene copolymer and polyisobutylene, as both the adhesive force and cohesive force tend to increase (paragraph [39]).  When used, the mass ratio is from 1:5 to 5:1 (id.), such as 11.9:7.1 (examples 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the mixture of styrene-isoprene-styrene copolymer and polyisobutylene in the adhesive patch disclosed by Hamada et al.  Doing so would provide the benefits taught by Umemoto et al (increasing adhesion and cohesion).  Additionally and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  

Response to Arguments
	The Applicant argues that the rejections are not proper.  From the arguments presented 26 May 2022, the Applicant states none of the references suggest a preferred content range ratio for the ester solvent relative to the thermoplastic elastomer or that the ratio should be controlled. Further, no benefits are recognized by the references for controlling such ratio.
The Examiner acknowledges the arguments presented on 26 May 2022, but does not consider them persuasive. Hamada et al. teaches amounts and ranges for these two ingredients. As stated above in the rejection rationale, example 4 disclosed by Hamada et al. has the thermoplastic elastomer (styrene-isoprene-styrene block copolymer) present in 10 wt%, and the ester solvent (ethyl linoleate) present in 5 wt%.  Thus, the ratio of the two is such that, if the copolymer is taken to be 100 parts by weight, then there is 50 parts by weight of the higher fatty acid ester.  Hamada et al. further states that ester solvent is present in not less than 3 wt% (paragraph [41]), providing for a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.  Thus, the range is considered to be addressed by the prior art. And the range does not need to be designated preferred for the teaching to be considered proper.

The Examiner also acknowledges the arguments and evidence presented on 25 August 2022. The Applicant refers to the declaration filed under 37 CFR 1.132, and states that this evidence shows the inventive examples have improved peel strength, reduced pain, and less adhesive residue than the evaluated comparative examples.
The Examiner acknowledges this evidence, but is not persuaded. The evidence shows an unexpected effect. The effect when controlling the amount of the thermoplastic elastomer (styrene-isoprene-styrene block copolymer) and higher fatty acid ester (octyldodecyl myristate) on peel strength, pain, and adhesive residue is not expected.
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.
The Examiner does not consider the evidence to support the conclusion that the examples support a conclusion the claimed scope would reasonably possess the unexpected properties. First, the examples evaluate the amounts of the two ingredients (the thermoplastic elastomer and the higher fatty acid ester). The evidence discusses the ratio of these two ingredients, and this is the limitation present in the instant claims. However, the overall amount is of these ingredients is known to have an impact on the properties. For example, Hamada et al. states that the amount of the thermoplastic elastomer can impact the ability of the adhesive layer to maintain its shape (i.e. impact residue left upon peeling off) and also impact adhesiveness (i.e. peel strength) (paragraph [33]). Also, the amount of the higher fatty acid ester can impact the adhesive property of thee adhesive layer (paragraph [24]). The examples provide the unexpected benefits when the elastomer is present between 25 and 45 wt% and the higher fatty acid ester is between 48.7 and 68.7 wt%. Such a limitation is not present in the instant claims. In view of the evidence that the overall amount of these ingredients impacts the adhesive properties, and the lack of such a feature in the claims, the evidence is not found sufficient to overcome the rejection.
Further, it is noted that only one thermoplastic elastomer and only one higher fatty acid ester were evaluated, and it is unclear whether other species of each would possess the unexpected properties.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699